Citation Nr: 1128600	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a psychiatric disorder manifested by depression.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefit sought on appeal. 

In an October 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court), indicating that the Board failed to liberally construe his claim for PTSD and consider whether he is entitled to service connection for depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].  In a Memorandum Decision dated May 28, 2010, the Court set aside the recharacterized claim for a psychiatric disability and remanded the matter of depression for adjudication by the Board.  However, the Court noted that the Veteran did not appeal the Board's denial of service connection for PTSD.  As such, the Veteran's PTSD claim is not currently on appeal.  The case has been returned to the Board for compliance with the directives contained in the May 2010 Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court's May 28, 2010 Memorandum Decision, which has not been subsequently amended, in essence indicated that the Board did not consider whether the Veteran is entitled to service connection for depression when his service connection claim for PTSD was adjudicated.  The Court specifically referenced Clemons v. Shinseki, 23 Vet. App. 1, 5-7 (2009), in which the Court held that the scope of a mental disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Further, as noted above, the Veteran did not appeal the Board's denial of service connection for PTSD.  The Board has therefore recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a psychiatric disorder manifested by depression.  

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a psychiatric disorder manifested by depression, must be remanded for additional evidentiary development.

Evidentiary development

In a statement dated in July 2011, the Veteran's attorney requested that all psychiatric treatment records through the present be obtained and associated with the Veteran's claims folder.  He specifically included a note from the Veteran indicating that the Veteran was to undergo VA psychiatric treatment in August 2010.  The Board notes that the Veteran's claims folder is negative for any treatment records after July 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

VA opinion

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran was afforded a VA psychological examination in March 2006.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the March 2006 examiner conducted an interview of the Veteran, reviewed the claims file, and conducted a complete psychological examination.  After considering the foregoing, the examiner stated that "[t]here appears to be no significant way that the diagnosed mental condition [the Veteran] shows would be connected with active duty events in the opinion of this examiner."  Pertinently, the examiner did not provide a detailed rationale for this conclusion nor state why the Veteran's diagnosed psychiatric disorder was not related to his military service, to include an inservice motorcycle accident.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the above stated reasons, and in light of the Court's recent holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that the March 2006 opinion is inadequate as regards the acquired psychiatric disorder claim and a new VA examination would be probative.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his psychiatric disorder(s), to include depression, since service.  Of particular interest are treatment records from the Iowa City VA medical center after July 2010 pertaining to the Veteran's psychiatric disorder(s).  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. After the above is completed and the evidence is obtained, the Veteran should be scheduled for a new psychiatric examination.  The claims file must be made available to and reviewed by the reviewer/examiner.  The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

Based on a review of the claims folder and examination of the Veteran, the examiner must:

a)  Identify any acquired psychiatric disorder that is either currently manifest or has been manifested at any time since October 2004.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his inservice motorcycle accident.
 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


